CUSIP No. 29362Y106 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 23) Under the Securities Exchange Act of 1934 Entech Solar, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 29362Y106 (CUSIP Number) Joseph P. Bartlett Law Offices of Joseph P. Bartlett, PC 1900 Avenue of the Starts, 20th Floor Los Angeles, California 90067 (310) 201-7553 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October14, 2010 (Date of Event which Requires Filing of this Statement) If the reporting person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box/ /. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 29362Y106 Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person David Gelbaum, Trustee, The Quercus Trust Check the Appropriate Box if a Member of a Group (See Instructions) (A)/X/ (B)/ / SEC Use Only Source of Funds (See Instructions) PF Check if Disclosure of Legal Proceedings is Required Pursuant toItems 2(d) or 2(e) // Citizenship or Place of Organization U.S. Sole Voting Power -0- Number of Shares Beneficially Owned Shared Voting Power by Each Reporting Person With Sole Dispositive Power -0- Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) / / Percent of Class Represented by Amount in Row (11) 52.15% (1) Type of Reporting Person (See Instructions) IN (1)Calculated in accordance with Rule 13D (see Item 5(a) for a more detailed explanation). 2 CUSIP No. 29362Y106 Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Monica Chavez Gelbaum, Trustee, The Quercus Trust Check the Appropriate Box if a Member of a Group (See Instructions) (A)/X/ (B)/ / SEC Use Only Source of Funds (See Instructions) PF Check if Disclosure of Legal Proceedings is Required Pursuant toItems 2(d) or 2(e) // Citizenship or Place of Organization U.S. Sole Voting Power -0- Number of Shares Beneficially Owned Shared Voting Power by Each Reporting Person With Sole Dispositive Power -0- Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) / / Percent of Class Represented by Amount in Row (11) 52.15% (1) Type of Reporting Person (See Instructions) IN (1)Calculated in accordance with Rule 13D (see Item 5(a) for a more detailed explanation). 3 CUSIP No. 29362Y106 Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person The Quercus Trust Check the Appropriate Box if a Member of a Group (See Instructions) (A)/X/ (B)/ / SEC Use Only Source of Funds (See Instructions) PF Check if Disclosure of Legal Proceedings is Required Pursuant toItems 2(d) or 2(e) // Citizenship or Place of Organization U.S. Sole Voting Power -0- Number of Shares Beneficially Owned Shared Voting Power by Each Reporting Person With Sole Dispositive Power -0- Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) / / Percent of Class Represented by Amount in Row (11) 52.15% (1) Type of Reporting Person (See Instructions) OO (1)Calculated in accordance with Rule 13D (see Item 5(a) for a more detailed explanation). 4 CUSIP No. 29362Y106 Item 1. This Amendment No. 23 to Schedule 13D (this “Amendment No. 23”) amends and restates, where indicated, the statement on the initial Schedule 13D and prior amendments thereto relating to the Common Stock of the Issuer filed by The Quercus Trust, David Gelbaum and Monica Chavez Gelbaum (the “Reporting Persons”) with the Securities and Exchange Commission (the “Prior Schedules”).Capitalized terms used in this Amendment No. 23 but not otherwise defined herein have the meanings given to them in the Prior Schedules.Except as otherwise set forth herein, this Amendment No. 23 does not modify any of the information previously reported by the Reporting Persons in the Prior Schedules. Item 4.Purpose of Transaction On September 2, 2010, The Quercus Trust entered into a Pledge Agreement with the California Community Foundation (“CCF”) a California nonprofit public benefit corporation tax-exempt under Section 501(c)(3) of the Internal Revenue Code, to gift to the CCF securities of the Issuer, to be held in a donor advised fund at CCF known as the Iraq-Afghanistan Deployment Impact Fund (“IADIF”), for the purpose of assisting military personnel who have served in Iraq and Afghanistan and their families. The Quercus Trust pledged to gift to the CCF the following securities of the Issuer: (a) 833,333 shares of Common Stock of the Issuer during September 2011 and during each month thereafter until 93,223,187 shares have been gifted (which gift would be expected to be completed in 2020); (b) 38 shares of Series G non-convertible preferred stock and 58 shares ofSeries H non-convertible preferred stock in September 2011; (c) 37 shares of Series G non-convertible preferred stock and 57 shares of Series H non-convertible preferred stock in September 2012, and (d) one-half of the proceeds from any exercise or sale of warrants it owns with respect to an additional 43,431,715shares of the Common Stock, promptly following the exercise or other disposition of such warrants by The Quercus Trust.The Quercus Trust will continue to be entitled to appoint up to four members of the Company’s Board of Directors pursuant to its ownership of shares of our Series D preferred stock and Series I preferred stock so long as it holds the requisite minimum ownership thresholds applicable to such rights. On October 14, 2010, The Quercus Trust entered into an Amended and Restated Pledge Agreement (the “IADF Pledge”) with CCF with respect to the shares pledged to be held in the IADIF described above and, in addition, entered into an additional Pledge Agreement (the “Motra Pledge”)with the CCF pledging securities of the Issuer to a donor advised fund at CCF known as the Motra Fund, for the purposes of the IADIF or for the purposes of the Military Families Outdoors Fund, a donor advised fund at the Sierra Club Foundation, which also assists military personnel who have served in Iraq and Afghanistan and their families. Each agreement is dated as of September 27, 2010. The Amended and Restated Pledge Agreement increased the number of shares of Common Stock to be included in the IADF Pledge by 5,123,288 shares to 98,346,475 shares, to be gifted according to the schedule set forth above, and maintained the same pledge terms with respect to other securities of the Issuer. TheMotra Pledge is substantially similar to the IADF Pledge: The Quercus Trust pledged to gift to the CCF for the Motra Fund the following securities of the Issuer: (a) 93,223,186 shares of Common Stock of the Issuer, with 833,333 shares of Common Stock to be gifted during September 2011 and during each month thereafter until all shares have been gifted (which gift would be expected to be completed in 2020); (b) 38 shares of Series G non-convertible preferred stock and 58 shares of Series H non-convertible preferred stock in September 2011; (c) 37 shares of Series G non-convertible preferred stock and 57 shares of Series H non-convertible preferred stock in September 2011; and (d) one-half of the proceeds from any exercise or sale of warrants it owns with respect to an additional 43,431,715 shares of the Common Stock, promptly following the exercise or other disposition of such warrants by The Quercus Trust. The terms of each of the pledge agreements, which are attached as Exhibit B and Exhibit C hereto and incorporated herein by reference, require CCF to use commercially reasonable efforts to dispose of the securities of the Issuer promptly following receipt or, in the case of the warrant securities, to dispose of one-fifth of such securities in eachyear during the five year period beginning with the year of receipt or, in the case of the Series G non-convertible preferred stock and the Series H non-convertible preferred stock, to hold such securities until they may be tendered for redemption.In each case, the CCF is subject to volume and other limitations on sales set forth in the Pledge Agreement.David Gelbaum will have the right to provide advice on selling and handling the gifted securities, consistent with the Pledge Agreement, and if theCCF departs substantially from the investment advice provided by Mr. Gelbaum, The Quercus Trust will have the right to cease making the gift to CCFand will be ogbligated to transfer the balance of the pledged gift toSierra Club Foundation, apublic charity exempt under Section 501(c)(3) of the Internal Revenue Code. Except as set forth herein and in the Prior Schedules, the Reporting Persons do not have any plans or proposals which would relate to or result in any of the actions described in subparagraphs (a) through (j) of Item 4 of Schedule 13D.However, the Reporting Persons retain their right to modify their plans with respect to the transactions described in this Amendment No. 23, to vote, acquire or dispose of securities of the Issuer and to formulate plans and proposals which could result in the occurrence of any such events, subject to applicable laws and regulations. 5 Item 5.Interest in Securities of the Issuer (a)As of the date of this Amendment No. 23, the Reporting Persons beneficially own 237,653,360 shares of Common Stock.This represents a sum of the following: (i) 132,489,968 shares of Common Stock; (ii) 61,484,485 shares of Common Stock underlying 4,892,857 shares of Series D Convertible Preferred Stock (the “Series D Preferred”), after giving effect to the change in the conversion price of the Series D Preferred as a result of the anti-dilution protection provided therein; (iii) 6,346,470 shares of Common Stock underlying Series D Warrants to purchase up to 505,044 shares of Series D Preferred (the “Series D Warrants”), after giving effect to the change in the conversion price of the Series D Preferred as a result of the anti-dilution protection provided therein; (iv) 11,911,764 shares of Common Stock underlying a Warrant to Purchase Common Stock dated March 19, 2010 (the “March Warrant”); (v) 2,076,923 shares of Common Stock underlying a Warrant to Purchase Common Stock dated April 30, 2010 (the “April Warrant”); (vi) 22,500,000 shares of Common Stock underlying a Warrant to Purchase Common Stock dated May 10, 2010 (the “May Warrant”); and (vii) 843,750 shares of Common Stock underlying a Warrant to Purchase Common Stock dated June 25, 2010 (the "June Warrant"). The foregoingshares of Common Stock represent a beneficial ownership of 52.15% of the outstanding shares of Common Stock, based on 350,549,810 shares of Common Stock outstanding as of October 12, 2010 and after giving effect to the exercise of the Series D Warrants, the conversion of the Series D Preferred and the exercise of the March Warrant, April Warrant,May Warrant and June Warrant. (b)The Reporting Persons have shared voting and dispositive power with respect to all shares of Common Stock beneficially owned.Each of David Gelbaum and Monica Chavez Gelbaum, acting alone, has the power to exercise voting and investment control over shares of Common Stock beneficially owned by the Trust. (c)Since September 8, the Quercus Trust has acquired the following securities of the Issuer: (i) 5,123,287 shares of Common Stock purchased from the Issuer on September 30, 2010, at a purchase price of $0.10 per share, which was paid by cancellation of all principal and interest due to Quercus Trust in respect of a non-convertible promissory note in the original principal amount of $500,000. (ii) The number of shares of Common Stock into which Series D Convertible Preferred Stock held by Quercus Trust is convertible increased as a result of anti-dilution adjustment provisions of the Series D Convertible Preferred Stock as follows:On September 24, 2010, the number of shares increased by 643,702 shares; on September 30, 2010, the number of shares increased by 355,006; and on October 12, 2010, the number of shares increased by 1,396,084. (iii) The number of shares of Common Stock into which Series D Convertible Preferred Stock subject to warrants held by Quercus Trust is convertible increased as a result of anti-dilution adjustment provisions of the Series D Convertible Preferred Stock as follows:On September 24, 2010, the number of shares increased by 66,443 shares; on September 30, 2010, the number of shares increased by 36,644; and on October 12, 2010, the number of shares increased by 144,105. (d)Not applicable. (e)Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer (a)Pursuant to the Power of Attorney filed as Exhibit “B” to Amendment No. 1 to Schedule 13D filed on August 24, 2007 with respect to the issuer Emcore Corp., David Gelbaum has been appointed as Monica Chavez Gelbaum’s Attorney-In-Fact. (b)Gift Agreement dated as of September 2, 2010, by and between The Quercus Trust and the California Community Foundation. Item 7.Material to Be Filed s Exhibits Exhibit A:Agreement Regarding Joint Filing of Amendment No. 21 to Schedule 13D Exhibit B:Pledge Agreement dated as of September 27, 2010, by and between The Quercus Trust and the California Community Foundation. Exhibit C: Amended and Restated Pledge Agreement dated as of September 27, 2010, by and between The Quercus Trust and the California Community Foundation. 6 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct and agrees that this statement may be filed jointly with the other undersigned parties. Dated:October 21, 2010 /s/ David Gelbaum David Gelbaum, Co-Trustee of The Quercus Trust /s/ David Gelbaum, as Attorney-In-Fact for Monica Chavez Gelbaum Monica Chavez Gelbaum, Co-Trustee of The Quercus Trust /s/ David Gelbaum The Quercus Trust, David Gelbaum, Co-Trustee of The Quercus Trust 7 Exhibit A Agreement Regarding Joint Filing of Amendment No. 23 to Schedule 13D The undersigned agree that the Amendment No. 23 to the Schedule 13D with respect to the Common Stock of Entech Solar, Inc. is a joint filing being made on their behalf. Dated:October 21, 2010 /s/ David Gelbaum David Gelbaum, Co-Trustee of The Quercus Trust /s/ David Gelbaum, as Attorney-In-Fact for Monica Chavez Gelbaum Monica Chavez Gelbaum, Co-Trustee of The Quercus Trust /s/ David Gelbaum The Quercus Trust, David Gelbaum, Co-Trustee of The Quercus Trust 8 Exhibit B PLEDGE AGREEMENT This Pledge Agreement (this “Agreement”) is made and entered into as of this twenty-seventh day of September 2010, by The Quercus Trust (“Donor”), and California Community Foundation (“CCF”) a California nonprofit public benefit corporation, exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code (the “Code”) and classified as not a private foundation under Section 509(a)(1) and 170(b)(1)(A)(vi) of the Code.Together, Donor and CCF shall be referred to herein as the “Parties.” RECITALS A.Donor wishes to convey to CCF approximately half of Donor’s beneficial ownership in the common stock (the “Common Stock”) and certain shares of preferred stock (the “Preferred Stock”) of the company known as Entech Solar, Inc., a Delaware corporation (“Entech Solar”), as described more fully below. B.In making this pledge, which is subject to certain conditions, Donor understands that CCF will rely to its detriment on this pledge.Donor intends this pledge to be binding and enforceable by CCF.This agreement is also intended to benefit the Sierra Club Foundation (“SCF”) in certain respects as a conditional recipient, and if the conditions entitling it to receive securities as stated below are met, SCF is expected to rely upon this pledge and shall have the right to enforce this Agreement with respect to those securities. AGREEMENT 1.Gift.Donor hereby pledges to CCF that Donor will transfer to CCF the shares of Common Stock and Preferred Stock in Entech Solar described in Exhibit A, and any Common Stock received upon the exercise of the warrants (“Warrants”) described in Exhibit A.If any of the pledged Common Stock, Preferred Stock, or Warrants are sold, exchanged, converted in a merger or reorganization or are the subject of any distribution or other change in such securities, then the securities, cash and other property received in respect of such stock (the “Proceeds”) shall be delivered in addition to or in lieu of such stock, in all cases on the timetable set forth in Exhibit A.The Common Stock and Preferred Stock, and any Proceeds other than cash are referred to herein as the “Securities”.Together, all of the Securities and any cash Proceeds shall constitute the “Gift”.The Gift shall be subject to the following terms and conditions: a.The Gift shall be placed in that certain donor advised fund at CCF known as The Motra Fund (the “Fund”), which is subject to the terms and conditions of that certain Donor Advised Fund Instrument of Gift dated June26, 2000, as amended on May 9, 2001 (the “Donor Advised Fund Agreement”).Except as may be specifically provided by this Agreement, CCF shall receive, hold, invest, administer, and make grants from the proceeds of, the Gift as required by the Donor Advised Fund Agreement, as it may be amended from time to time. 9 b.CCF agrees to add David Gelbaum, a beneficiary of Donor, as an advisor to the Fund (“Advisor”), with all rights and privileges given to advisors to the Fund described in the Donor Advised Fund Agreement, but only with respect to the Gift.CCF further agrees to give to Advisor any additional rights or privileges described in this Agreement. c.When CCF receives any portion of the Gift, CCF must: 1.Subject to and conditioned upon compliance with the other terms hereof, including the terms in the attached Exhibit B, use commercially reasonable efforts to sell the Securities within one (1) month following receipt, or, in the case of Securities received in respect of Warrants, to sell one-fifth of such securities in each year of the five-year period beginning with the year of receipt; 2.Promptly request written investment advice from Advisor regarding the sale, voting, handling, or other actions pertaining to the Securities that Advisor may wish to give, which shall generally be consistent with the terms set forth in the attached Exhibit B; 3.Restrict the use of the Gift and any interest, income, gains or dividends therefrom to the purpose of addressing the needs of United States military service members, both active duty and veterans, and their families, impacted by deployment to operations in Iraq or Afghanistan (OEF/OIF), through programs conducted or grants made by either the SCF’s Military Families Outdoors donor-advised fund (“MFO”) or by the CCF’s Iraq-Afghanistan Deployment Impact Fund (“IADIF”); 4.Actively expend and/or commit all cash proceeds of the Gift for the conduct and administration of the MFO or IADIF programs; and 5.Recognize Advisor’s right to recommend grant distributions for the restricted purpose set forth in subparagraph 1.c.3. above from the Gift and its proceeds. 2.Requirements and Conditions.Donor hereby imposes the following requirements and establishes the following further conditions in connection with the Gift: a.If CCF or its duly authorized representatives materially departs from the terms and conditions in this Agreement, the provisions of subparagraph 2.d. below shall apply, in addition to any other rights the Donor may have in law or in equity. 10 b.The Gift and all proceeds shall be held by CCF in charitable trust for the purpose stated above in subparagraph 1.c.3. under California state law, shall not in any event be subject to the claims of any creditor or to legal process, and shall not be voluntarily or involuntarily alienated or encumbered. c.Except for any departure required by law as reasonably interpreted by CCF, including federal or state securities laws, if CCF departs substantially from the investment advice or the grant distribution advice provided by Advisor, the provisions of subparagraph 2.d. below shall apply. d.In the event the conditions of 2.a. or 2.c. above occur, Donor shall have the right to immediately cease making any further transfers to CCF of Common Stock, Preferred Stock, Proceeds, or any other payments or transfer of any portion of the Gift in fulfillment of this Agreement (“Balance of Gift”).Donor shall instead transfer any such Balance of Gift to SCF, provided it is then exempt under Section 501(c)(3) of the Code, for the purposes set forth above in subparagraph 1.c.3. 3.Continuing Obligations of CCF.CCF shall continue to meet the following obligations at all times while this Agreement is in effect: a.CCF shall remain a nonprofit public benefit corporation in good standing under the laws of the State of California.CCF shall remain exempt from taxation under Section 501(c)(3) of the Code and described in Sections 509(a)(1) and 170(b)(1)(A)(vi) of the Code, and charitable contributions to it shall continue to be deductible under Section 170 of the Code, subject to other limitations and restrictions as set forth in the Code. b.CCF shall comply with all tax, securities, election, lobbying, and other laws, regulations, and rules, whether federal, state, or local, applicable to the subject matter of this Agreement and the use of proceeds therefrom. 4.Representations, Warranties, and Obligations of the Donor.The Donor makes the following representations and warranties: a.Donor does not have, and the Securities are not subject to, any material debts, liabilities, or obligations, including any obligations imposed by governmental agencies, that will be transferred with the Securities to CCF, and any and all such liabilities and obligations have been fully disclosed to CCF. b.The Securities are not subject to any leases, contracts, agreements, working arrangements, permits, or licenses, written or oral. 11 c.The Donor has full power and authority to enter into this Agreement and to convey the Securities in accordance with this Agreement. d.To the best of the Donor’s knowledge, there is no lawsuit, action, arbitration, legal or administrative proceeding, or other proceeding or inquiry pending or threatened with respect to the Securities, or pending or threatened against the Donor that could affect the Donor’s title to the Securities, affect the value of the Securities, or subject an owner of the Securities to liability. In addition, the Donor covenants that at no time while this Agreement is in effect shall Donorencumber or hypothecate the Securities. At no time while this Agreement is in effect shall Donor transfer, sell, assign, grant a participation in, exchange, or otherwise dispose of all or any part of the Securities, unless the Proceeds of such transaction are subject to this Pledge Agreement pursuant to Section 1 or as otherwise expressly permitted herein. 5.Advisor Rights.The Parties agree that in the event of Donor’s termination, all rights and privileges of Donor under this Agreement shall be held by Advisor.In the event of Advisor’s death or incapacity, the parties agree that all rights and privileges of Advisor under this Agreement, including any rights and privileges of Donor that have passed to Advisor, shall be transferred in accordance with the succession plan referred to in the Donor Advised Fund Agreement. 6.Reports.Beginning on August 20, 2012, by August 20 of each year during the term of this Agreement, CCF shall send a written report to each of Donor and SCF, clearly setting forth the assets transferred to CCF under this Agreement, any remaining assets yet to be transferred (Balance of Gift), and a listing of the grantees and activities funded by and amounts of grant distributions made for the MFO and the IADIF during the twelve months ending with the June 30 prior to the report. 7.Reliance.Donor intends that CCF and SCF, respectively, rely on the fulfillment of this pledge, and that this pledge shall be enforceable at law. 8.Confidentiality.The parties intend that this Agreement shall be filed with the Securities and Exchange Commission.CCF shall not be under any requirement to keep this Agreement or the Gift confidential. 9.Indemnification.Donor agrees to defend, indemnify, and hold CCF harmless from and against any and all claims, liabilities, losses, and expenses (including reasonable attorneys’ fees) directly, indirectly, wholly or partially arising from or in connection with any material breach of any representation or warranty or covenant of Donor under this Agreement or any material default of the Donor.CCF agrees to defend, indemnify, and hold Donor harmless from and against any and all claims, liabilities, losses and ex­pen­ses (including reasonable attorneys’ fees) directly, indirectly, whol­ly or partially arising from or in connection with any act or omission of CCF, its officers, directors, employees, or agents involving this Agreement. 12 10.Waivers.The failure of Donor, Advisor, or CCF to exercise any of its rights under this Agreement shall not be deemed to be a waiver of such rights. 11.Attorneys’ Fees.In the event of any controversy, claim, or dispute between Donor and CCF arising out of or related to this Agreement, or the alleged breach thereof, the prevailing party shall, in addition to any other relief, be entitled to recover its reasonable attorneys’ fees and costs of sustaining its position. 12.Governing Law.Any and all performances hereunder, or breach thereof, shall be interpreted, governed, and construed pursuant to the laws of the State of California applicable to legal rights and duties to be performed entirely within such state. 13.Binding Effect. This Agreement, and all of the rights and obligations stated herein, shall inure to the benefit of and be binding upon the successors and assigns of Donor and CCF, respectively. 14.Entire Agreement.This Agreement contains the entire statement of the rights and duties of Donor and CCF and supersedes all prior negotiations, correspondence, understandings, letters of intent, and agreements between the parties regarding the Gift.This Agreement may not be amended or modified, except by written consent of the parties. 15.Time of the Essence.Time is of the essence with respect to all provisions of this Agreement that specify a time for performance. 16.No Further Commitment.This Agreement refers to and specifically revokes any pledge disclaimer provided by Donor or any of Donor’s beneficiaries to CCF to the extent of, and only to the extent of, the Gift.Neither this Agreement nor any other statement, oral or written, nor the making of any donation, shall be interpreted to create any pledge or any commitment by Donor or by any related person or entity to make any other donation to CCF or any other entity.The donation of the Gift shall be a separate and independent transaction from any other transaction between Donor and CCF or any other entity. 17.Severability and Conformity.The provisions of this Agreement shall be interpreted and enforced as follows: a.The invalidity or unenforceability of any provision hereof shall in no way affect the validity or enforceability of any other provision hereof. 13 b.Neither Donor nor CCF shall make any distribution or engage in any transaction in connection with the IADIF that (1) is subject to federal tax under Code Section 4958, 4966, or 4967, or other Code Sections pertaining to donor advised funds, or (2) would violate any provision of Treasury Regulation 1.170A-9(f)(11), and if any provision of this Agreement fails to conform to any regulation, ruling, or other tax authority interpreting such Code Sections, the parties agree to modify this Agreement so as to achieve the necessary conformity. c.Notwithstanding any other provision of this Agreement, CCF shall be entitled to sell an amount of the Securities which, if not sold within 90 days, would cause an excise tax under Section 4943(a) of the Internal Revenue Code to be imposed on CCF. d.Donor intends that any gifts under this Agreement shall, when deemed complete for federal gift tax purposes, qualify for a federal gift tax charitable contribution deduction under Code Section 2522.This Agreement shall be interpreted accordingly, and any provision of this Agreement inconsistent with this subparagraph d. shall be without effect. e.Donor shall not claim any charitable income tax deduction for the Gift. 18.Counterparts.This Agreement may be signed in counterparts, each of which shall constitute an original, but all of which together shall constitute one and the same instrument. The parties have executed this Pledge Agreement effective as of the date first written above. THE QUERCUS TRUST By: By: Printed Name:David Gelbaum Printed Name:Monica Gelbaum Title:Trustee Title:Trustee CALIFORNIA COMMUNITY FOUNDATION By: By: Printed Name: Printed Name: Title: Title: 14 EXHIBIT A DETAILS OF QUERCUS TRUST ENTECH SOLAR STOCK AND PROCEEDS TO BE DONATED I.Common Stock All of the following Common Stock:93,223,186 shares.The Common Stock shall be given to California Community Foundation at a rate of 833,333 shares per month beginning September 2011, until the total of 93,223,186 has been given to California Community Foundation. II.Non-convertible Preferred Stock 75 shares of Series G non-convertible preferred stock, of which 38 shares shall be given in September 2011 and 37 in September 2012. 115 shares of Series H non-convertible preferred stock, of which 58 shares shall be given in September 2011 and 57 shares in September 2012. III.Warrants If and when Donor exercises or sells or otherwise transfers any of the following warrants, Donor shall donate 50% of the stock or other proceeds acquired to CCF in the calendar year in which such exercise occurred. Series D6,099,278 Series G11,911,764 Series H25,420,673 15 EXHIBIT B DETAILED TERMS OF SECURITIES THE SECURITIES, AS DEFINED IN THIS AGREEMENT, HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.RATHER, DONOR IS RELYING UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, THE SECURITIES MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. In addition to complying with the terms of the Gift Agreement to which this Detailed Terms of Securities is attached: 1. CCF shall use best efforts to dispose of any of the Securities received under this Agreement only in sales for cash in (i) open market transactions, (ii) in negotiated, block transactions valued at $500,000 or more, or (iii) in response to a publicly-announced tender offer by the issuer or any other party (in which event the consideration for such sale need not be all cash).CCF shall also have the right to vote for and participate in any dividend, stock split or combination, recapitalization, reclassification, reorganization, merger or consolidation, or other change affecting the Securities received under this Agreement or to participate in any tender offer. 2.CCF shall use best efforts not to sell in open market transactions, on any trading day, a number of any class of Securities in excess of 5% of the total volume of sales occurring on such trading day. 3.CCF shall use best efforts not to sell any class of Securities in block transactions at a price that is less than 80% of the 10-day Volume Weighted Average Price on the principal exchange on which the class is then traded ending on the trading day prior to the sale date. 4.CCF shall not sell any Securities except in compliance with all applicable federal and state laws, including securities laws. 16 Exhibit C AMENDED AND RESTATED PLEDGE AGREEMENT This Amended and Restated Pledge Agreement (this “Agreement”) is made and entered into as of this twenty-seventh day of September 2010, by The Quercus Trust (“Donor”), and California Community Foundation (“CCF”) a California nonprofit public benefit corporation, exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code (the “Code”) and classified as not a private foundation under Section 509(a)(1) and 170(b)(1)(A)(vi) of the Code.Together, Donor and CCF shall be referred to herein as the “Parties.” RECITALS A.Effective as of the second of September 2010, the Parties previously made and entered into a Pledge Agreement (the “Original Pledge Agreement”) in which Donor agreed to convey to CCF, subject to certain conditions, approximately half of Donor’s beneficial ownership in the common stock (the “Common Stock”) and certain shares of preferred stock (the “Preferred Stock”) of the company known as Entech Solar, Inc., a Delaware corporation (“Entech Solar”). B.The Parties now wish to clarify and to amend certain terms of the Original Pledge Agreement and to restate all other terms of the Original Pledge Agreement in their entirety in this Agreement. C.As in the Original Pledge Agreement, Donor understands that CCF will rely to its detriment on this pledge.Donor intends this pledge to be binding and enforceable by CCF.This Agreement is also intended to benefit the Sierra Club Foundation (“SCF”) in certain respects as a conditional recipient, and if the conditions entitling it to receive securities or proceeds as stated below are met, SCF is expected to rely upon this pledge and shall have the right to enforce this Agreement with respect to those securities or proceeds. D.In further consideration of this Agreement, Donor agrees to give to CCF 5,123,288 additional shares of common stock in Entech Solar.In further consideration of this Agreement, CCF shall provide the reports to Donor and to Sierra Club Foundation as described below. AGREEMENT 1.Gift.Donor hereby pledges to CCF that Donor will transfer to CCF the shares of Common Stock and Preferred Stock in Entech Solar described in Exhibit A, and any Common Stock received upon the exercise of the warrants (“Warrants”) described in Exhibit A.If any of the pledged Common Stock, Preferred Stock, or Warrants are sold, exchanged, converted in a merger or reorganization or are the subject of any distribution or other change in such securities, then the securities, cash and other property received in respect of such stock (the “Proceeds”) shall be delivered in addition to or in lieu of such stock, in all cases on the timetable set forth in Exhibit A.The Common Stock and Preferred Stock, and any Proceeds other than cash are referred to herein as the “Securities”.Together, all of the Securities and any cash Proceeds shall constitute the “Gift”.The Gift shall be subject to the following terms and conditions: 17 a.The Gift shall be placed in that certain donor advised fund at CCF known as Iraq-Afghanistan Deployment Impact Fund (“IADIF”), which is subject to the terms and conditions of that certain Donor Advised Fund Instrument of Gift dated June16, 2006 (the “Donor Advised Fund Agreement”).Except as may be specifically provided by this Agreement, CCF shall receive, hold, invest, administer, and make grants from the proceeds of, the Gift as required by the Donor Advised Fund Agreement, as it may be amended from time to time. b.CCF agrees to add David Gelbaum, a beneficiary of Donor, as an advisor to IADIF (“Advisor”), with all rights and privileges given to advisors to IADIF described in the Donor Advised Fund Agreement, but only with respect to the Gift.CCF further agrees to give to Advisor any additional rights or privileges described in this Agreement. c.When CCF receives any portion of the Gift, CCF must: 1.Subject to and conditioned upon compliance with the other terms hereof, including the terms in the attached Exhibit B, use commercially reasonable efforts to sell the Securities within one (1) month following receipt, or, in the case of Securities received in respect of Warrants, to sell one-fifth of such securities in each year of the five-year period beginning with the year of receipt; 2.Promptly request written investment advice from Advisor regarding the sale, voting, handling, or other actions pertaining to the Securities that Advisor may wish to give, which shall generally be consistent with the terms set forth in the attached Exhibit B; 3.Restrict the use of the Gift and any interest, income, gains or dividends therefrom to the purposes of IADIF; 4.Actively expend and/or commit all cash proceeds of the Gift for the conduct and administration of the IADIF and its programs; and 5.Recognize Advisor’s right to recommend grant distributions for the restricted purposes of IADIF from the Gift and its proceeds. 2.Requirements and Conditions.Donor hereby imposes the following requirements and establishes the following further conditions in connection with the Gift: a.If CCF or its duly authorized representatives materially departs from the terms and conditions in this Agreement, the provisions of subparagraph 2.d. below shall apply, in addition to any other rights the Donor may have in law or in equity. 18 b.The Gift and all proceeds shall be held by CCF in charitable trust for the purposes of IADIF under California state law, shall not in any event be subject to the claims of any creditor or to legal process, and shall not be voluntarily or involuntarily alienated or encumbered. c.Except for any departure required by law as reasonably interpreted by CCF, including federal or state securities laws, if CCF departs substantially from the investment advice or the grant distribution advice provided by Advisor, the provisions of subparagraph 2.d. below shall apply. d.In the event the conditions of 2.a. or 2.c. above occur, Donor shall have the right to immediately cease making any further transfers to CCF of Common Stock, Preferred Stock, Proceeds, or any other payments or transfer of any portion of the Gift in fulfillment of this Agreement (“Balance of Gift”).Donor shall instead transfer any such Balance of Gift to the Sierra Club Foundation, provided it is then exempt under Section 501(c)(3) of the Code, for use restricted to the same purposes as established for the IADIF. 3.Continuing Obligations of CCF.CCF shall continue to meet the following obligations at all times while this Agreement is in effect: a.CCF shall remain a nonprofit public benefit corporation in good standing under the laws of the State of California.CCF shall remain exempt from taxation under Section 501(c)(3) of the Code and described in Sections 509(a)(1) and 170(b)(1)(A)(vi) of the Code, and charitable contributions to it shall continue to be deductible under Section 170 of the Code, subject to other limitations and restrictions as set forth in the Code. b.CCF shall comply with all tax, securities, election, lobbying, and other laws, regulations, and rules, whether federal, state, or local, applicable to the subject matter of this Agreement and the use of proceeds therefrom. 4.Representations, Warranties, and Obligations of the Donor.The Donor makes the following representations and warranties: a.Donor does not have, and the Securities are not subject to, any material debts, liabilities, or obligations, including any obligations imposed by governmental agencies, that will be transferred with the Securities to CCF, and any and all such liabilities and obligations have been fully disclosed to CCF. b.The Securities are not subject to any leases, contracts, agreements, working arrangements, permits, or licenses, written or oral. 19 c.The Donor has full power and authority to enter into this Agreement and to convey the Securities in accordance with this Agreement. d.To the best of the Donor’s knowledge, there is no lawsuit, action, arbitration, legal or administrative proceeding, or other proceeding or inquiry pending or threatened with respect to the Securities, or pending or threatened against the Donor that could affect the Donor’s title to the Securities, affect the value of the Securities, or subject an owner of the Securities to liability. In addition, the Donor covenants that at no time while this Agreement is in effect shall Donorencumber or hypothecate the Securities. At no time while this Agreement is in effect shall Donor transfer, sell, assign, grant a participation in, exchange, or otherwise dispose of all or any part of the Securities, unless the Proceeds of such transaction are subject to this Pledge Agreement pursuant to Section 1 or as otherwise expressly permitted herein. 5.Advisor Rights.The Parties agree that in the event of Donor’s termination, all rights and privileges of Donor under this Agreement shall be held by Advisor.In the event of Advisor’s death or incapacity, the Parties agree that all rights and privileges of Advisor under this Agreement, including any rights and privileges of Donor that have passed to Advisor, shall be transferred in accordance with the succession plan referred to in the Donor Advised Fund Agreement. 6.Reports.Beginning on August 20, 2012, by August 20 of each year during the term of this Agreement, CCF shall send a written report to each of Donor and SCF, clearly setting forth the assets transferred to CCF under this Agreement, any remaining assets yet to be transferred (Balance of Gift), and a listing of the grantees and activities funded by and amounts of grant distributions made from the Gift or its proceeds during the twelve months ending with the June 30 prior to the report. 7.Reliance.Donor intends that CCF and SCF, respectively, rely on the fulfillment of this pledge to CCF, and that this pledge shall be enforceable at law. 8.Confidentiality.The Parties intend that this Agreement shall be filed with the Securities and Exchange Commission.CCF shall not be under any requirement to keep this Agreement or the Gift confidential. 9.Indemnification.Donor agrees to defend, indemnify, and hold CCF harmless from and against any and all claims, liabilities, losses, and expenses (including reasonable attorneys’ fees) directly, indirectly, wholly or partially arising from or in connection with any material breach of any representation or warranty or covenant of Donor under this Agreement or any material default of the Donor.CCF agrees to defend, indemnify, and hold Donor harmless from and against any and all claims, liabilities, losses and ex­pen­ses (including reasonable attorneys’ fees) directly, indirectly, whol­ly or partially arising from or in connection with any act or omis­sion of CCF, its officers, directors, employees, or agents involving this Agreement. 20 10.Waivers.The failure of Donor, Advisor, or CCF to exercise any of its rights under this Agreement shall not be deemed to be a waiver of such rights. 11.Attorneys’ Fees.In the event of any controversy, claim, or dispute between Donor and CCF arising out of or related to this Agreement, or the alleged breach thereof, the prevailing party shall, in addition to any other relief, be entitled to recover its reasonable attorneys’ fees and costs of sustaining its position. 12.Governing Law.Any and all performances hereunder, or breach thereof, shall be interpreted, governed, and construed pursuant to the laws of the State of California applicable to legal rights and duties to be performed entirely within such state. 13.Binding Effect. This Agreement, and all of the rights and obligations stated herein, shall inure to the benefit of and be binding upon the successors and assigns of Donor and CCF, respectively. 14.Entire Agreement.This Agreement contains the entire statement of the rights and duties of Donor and CCF and supersedes all prior negotiations, correspondence, understandings, letters of intent, and agreements between the Parties regarding the Gift, including the Original Pledge Agreement.This Agreement may not be amended or modified, except by written consent of the Parties. 15.Time of the Essence.Time is of the essence with respect to all provisions of this Agreement that specify a time for performance. 16.No Further Commitment.This Agreement refers to and specifically revokes any pledge disclaimer provided by Donor or any of Donor’s beneficiaries to CCF to the extent of, and only to the extent of, the Gift.Neither this Agreement nor any other statement, oral or written, nor the making of any donation, shall be interpreted to create any pledge or any commitment by Donor or by any related person or entity to make any other donation to CCF or any other entity.The donation of the Gift shall be a separate and independent transaction from any other transaction between Donor and CCF or any other entity. 17.Severability and Conformity.The provisions of this Agreement shall be interpreted and enforced as follows: a.The invalidity or unenforceability of any provision hereof shall in no way affect the validity or enforceability of any other provision hereof. 21 b.Neither Donor nor CCF shall make any distribution or engage in any transaction in connection with the IADIF that (1) is subject to federal tax under Code Section 4958, 4966, or 4967, or other Code Sections pertaining to donor advised funds, or (2) would violate any provision of Treasury Regulation 1.170A-9(f)(11), and if any provision of this Agreement fails to conform to any regulation, ruling, or other tax authority interpreting such Code Sections, the Parties agree to modify this Agreement so as to achieve the necessary conformity. c.Notwithstanding any other provision of this Agreement, CCF shall be entitled to sell an amount of the Securities which, if not sold within 90 days, would cause an excise tax under Section 4943(a) of the Internal Revenue Code to be imposed on CCF. d.Donor intends that any gifts under this Agreement shall, when deemed complete for federal gift tax purposes, qualify for a federal gift tax charitable contribution deduction under Code Section 2522.This Agreement shall be interpreted accordingly, and any provision of this Agreement inconsistent with this subparagraph d. shall be without effect. e.Donor shall not claim any charitable income tax deduction for the Gift. 18.Counterparts.This Agreement may be signed in counterparts, each of which shall constitute an original, but all of which together shall constitute one and the same instrument. The Parties have executed this Amended and Restated Pledge Agreement effective as of the date first written above. THE QUERCUS TRUST By: By: Printed Name:David Gelbaum Printed Name:Monica Gelbaum Title:Trustee Title:Trustee CALIFORNIA COMMUNITY FOUNDATION By: By: Printed Name: Printed Name: Title: Title: 22 EXHIBIT A DETAILS OF QUERCUS TRUST ENTECH SOLAR STOCK AND PROCEEDS TO BE DONATED I.Common Stock All of the following Common Stock:98,346,475 shares.The Common Stock shall be given to California Community Foundation at a rate of 833,333 shares per month beginning September 2011, until the total of 98,346,475 has been given to California Community Foundation. II.Non-convertible Preferred Stock 75 shares of Series G non-convertible preferred stock, of which 38 shares shall be given in September 2011 and 37 in September 2012. 115 shares of Series H non-convertible preferred stock, of which 58 shares shall be given in September 2011 and 57 shares in September 2012. III.Warrants If and when Donor exercises or sells or otherwise transfers any of the following warrants, Donor shall donate 50% of the stock or other proceeds acquired to CCF in the calendar year in which such exercise occurred. Series D6,099,278 Series G11,911,764 Series H25,420,673 23 EXHIBIT B DETAILED TERMS OF SECURITIES THE SECURITIES, AS DEFINED IN THIS AGREEMENT, HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.RATHER, DONOR IS RELYING UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, THE SECURITIES MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. In addition to complying with the terms of the Gift Agreement to which this Detailed Terms of Securities is attached: 1. CCF shall use best efforts to dispose of any of the Securities received under this Agreement only in sales for cash in (i) open market transactions, (ii) in negotiated, block transactions valued at $500,000 or more, or (iii) in response to a publicly-announced tender offer by the issuer or any other party (in which event the consideration for such sale need not be all cash).CCF shall also have the right to vote for and participate in any dividend, stock split or combination, recapitalization, reclassification, reorganization, merger or consolidation, or other change affecting the Securities received under this Agreement or to participate in any tender offer. 2.CCF shall use best efforts not to sell in open market transactions, on any trading day, a number of any class of Securities in excess of 5% of the total volume of sales occurring on such trading day. 3.CCF shall use best efforts not to sell any class of Securities in block transactions at a price that is less than 80% of the 10-day Volume Weighted Average Price on the principal exchange on which the class is then traded ending on the trading day prior to the sale date. 4.CCF shall not sell any Securities except in compliance with all applicable federal and state laws, including securities laws. 24
